PER CURIAM.
Each of the claimants-appellants filed a creditors claim against the estate of Edmund A. Bogert, deceased, for wages allegedly due and owing for services rendered to the decedent. After the claims were denied by the personal representative, the claimants petitioned the magistrates division for allowance of the claims. A hearing was held where testimony was presented by four of the claimants and by five witnesses for the estate. Following the hearing the magistrate entered his findings of fact, conclusions of law and judgment denying each of the claims. The claimants appealed this judgment to the district court which court examined the record and concluded that there was substantial and competent evidence to support the findings of fact of the magistrate. The district court affirmed the judgment.
A further appeal was taken to this court from the order of the district court. Review of the record discloses no error, and the order of the district court affirming the magistrate’s judgment is therefore affirmed.